DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims
12-19 directed to inventions non-elected without traverse. Accordingly, claims 12-19
have been cancelled (see below).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows:
	Claim 10, delete the term “sterile interior” and insert --clean interior--.
	claims 12-19 (cancelled).
Claim Objections
Claim objection is withdrawn due to amendment.
Claim Rejections - 35 USC § 112
Applicant amended claim 1 and removed claim recitation that was rejected under 35 USC 112b. Therefore, 35 USC 112b rejection is withdrawn.

Allowable Subject Matter
Claims 1-6, 9-11, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Yost (US 2015/0375453 A1).
Yost teaches: An instrument for producing clean products comprising [Fig. 2A]: a housing of the instrument defining a clean interior, the housing having an inlet; a first HEPA filter for filtering an inflow through the inlet to create filtered air [Fig. 2A, #C, [0057], HEPA filtration system, [0102]]; a plurality of UV-C lights within the clean interior for irradiating the clean interior of the housing [Fig. 2A, #D, [0057], ultraviolet source, [0090], [0093]]; and a 3D printer enclosed in the clean interior of the housing operable to produce clean products [Fig. 2A & 2B, [0029]]; a plurality of replacement extrusion tips [0096, 0119];
The prior art of record does not reasonably disclose, teach, or suggest an inner chamber configured as a sterile work station; a first outer chamber fluidly connected to the inner chamber and configured to filter and irradiate air; a second outer chamber fluidly connected to an inner chamber and configured to filter and irradiate air; a sterile needle enclosed in the clean interior, the sterile internal needle having an extrusion tip and a septum, the extrusion tip operable to puncture the septum and the sterile internal needle operable to draw at least one sterile working material into the clean interior in combination with the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                                                                                                                                                                                                                                /NAHIDA SULTANA/Primary Examiner, Art Unit 1743